  Case 1:20-cv-01129-RSK ECF No. 20, PageID.1512 Filed 09/09/21 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

KENT M. BIGNALL,                             :
                                             :       Civil No. 1:20-cv-01129
                        Plaintiff,           :
         v.                                  :       Hon. Ray Kent
                                             :       United States Magistrate Judge
COMMISSIONER OF                              :
SOCIAL SECURITY,                             :
                                             :
                                             :
                        Defendant.           :

                                          JUDGMENT

        Pursuant to Federal Rule of Civil Procedure 58, judgment is hereby entered for Plaintiff,
reversing the Commissioner’s final decision and remanding this action to the Social Security
Administration for further administrative proceedings, pursuant to the fourth sentence of
42 U.S.C. § 405(g).

Dated:        September 9, 2021

                                                     ________________________
                                                       /s/ Ray Kent
                                                     RAY KENT
                                                     United States Magistrate Judge
